COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        In re Mother Doe and Father Doe, Individually and as Next
                            Friends of John Doe and Jane Doe

Appellate case number:      01-15-00112-CV

Trial court case number:    1045092

Trial court:                County Civil Court at Law No. 2 of Harris County

        On February 6, 2015, relators, Mother Doe and Father Doe, filed a petition for writ
of mandamus challenging the trial court’s December 16, 2014 “Joint Protective Order.”
The Court requests that the real party in interest, the Beth Yeshurun Day School, respond
to the petition for writ of mandamus. It is ordered that the response of any interested
party, if any, shall be due within 20 days of the date of this order.
       It is so ORDERED.


Judge’s signature:/s/ Sherry Radack
                    Acting individually      Acting for the Court

Date: February 10, 2015